Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of at least one hinge assembly including an electric conductor portion, the at least one hinge assembly rotatably coupling the second housing to the first housing; and at least one antenna device coupled to the at least one hinge assembly, wherein the at least one hinge assembly is rotatably coupled to: the first housing at a first hinge axis, and the second housing at a second hinge axis, wherein the first hinge axis is in parallel with the second hinge axis, wherein the at least one antenna device includes a radiating conductor and a ground patch, the radiating conductor including a radiating conductor pattern, and wherein the ground patch is electrically connected to the electric conductor portion of the at least one hinge assembly, wherein the at least one hinge assembly includes: a casing, a separation wall for dividing the inside of the casing into a first space and a second space, and a hinge module configured to be at least partially received in the first space, and wherein at least a portion of the hinge module is the electric conductor portion.

Uno et al. (US 2011/0063175), Imamura et al. (US 2011/0285647), and Guterman et al. (US 2017/0212554) are all cited as teaching some elements of the claimed invention including at least one hinge assembly, a first axis and a second axis, at least one antenna, a plurality of housing, as well as, a case therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/Primary Examiner, Art Unit 2845